Citation Nr: 1228118	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right inguinal hernia.

2.  Entitlement to service connection for a spleen disorder.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to September 1983; and from July 1984 to February 1989.  He alsol had subsequent Reserve Duty.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, a local RO hearing was held before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The record does not identify any spleen disability. 

2.  At no time during the appeal period has the Veteran's auditory acuity been worse than Level I in the left ear.


CONCLUSIONS OF LAW

1.  A spleen disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in  substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the service connection claim, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, complete notice was not sent prior to the initial adverse determination on appeal and no further development is required with respect to the duty to notify.

Regarding his left ear hearing loss claim, for an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2009 letter notified the Veteran of this information.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA audiologic examinations in February 2009 and November 2010.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Notably, the audiological evaluations also document the impact of the Veteran's hearing loss disability on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation in November 2010.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Notably, a VA examination was not provided for the Veteran's spleen disorder claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to any complaints or treatment for a spleen disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a spleen disorder.  In this regard, the Board notes that numerous VA treatment records have been associated with the claims file.  None of these records contain a diagnosis of, or reflect manifestations related to, a spleen disorder.  For all of these reasons, the evidence does not indicate that the Veteran has a spleen disorder such as to require an examination, even under the low threshold of McLendon. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran claims entitlement to service connection for a spleen disorder. 
In his testimony at the local DRO hearing, he stated that he was treated for a spleen disorder while in service, and has continued treated post-service.  The Board does point out, however, that despite the Veteran's self-reported history of in-service, and current postservice treatment for a spleen disorder, there is no history of this noted in his service treatment or post-service VA treatment records.  Indeed, an August 2008 VA abdominal CT scan documents essentially a normal spleen.  This raises questions as to the Veteran's reliability as a historian on this point.  In any event, even assuming there was treatment for a spleen disorder as the Veteran reports, service connection is not warranted, as will be discussed below. 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  In order to warrant service connection, the evidence must show a current spleen  disability.  Therefore, his claim must be denied because there is no evidence of any specific complaints of or treatment for, or a diagnosis of, a spleen disorder at any time since he filed his claim for service connection in January 2009.  The Veteran, in his statements, has consistently discussed in-service treatment for a chronic spleen disorder/disability; however as noted, there is no record of treatment, and the post-service treatment record that references the spleen notes no diagnosis of a disorder.  The absence of a diagnosis for spleen disability is fatal to the claim. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56. Thus, the appeal must be denied.

Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v.  West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.   Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged  rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the present case, the Veteran claimed entitlement to an increased rating in January 2009 claim for service connection.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing  impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  (Here, the exceptional patterns do not apply, so the Veteran's hearing loss is rated by application of 38 C.F.R. § 4.85.)  

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 
In the present case, the Board finds that the Veteran's left ear hearing loss, when evaluating his symptoms throughout the appeal period under the pertinent rating criteria, does not meet the criteria for assignment of a compensable rating at any time during the rating period on appeal.

The pertinent evidence during the appellate period of review first includes results of a February 2009 audiologic examination.  The examiner documented audiometry results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
15
20
40
60
60

The average puretone thresholds were 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The Veteran reported experiencing difficulty hearing in conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Charting the February 2009 VA audiologic examination results on Table VI of 38 C.F.R. § 4.85, results in a Roman Numeral I for the left ear.  Again, as the right ear is not service-connected, such is assigned a Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The left ear is the poorer ear for 38 CFR 4.85's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the left ear, with column I, the right ear.  

On November 2010 VA audiologic evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
15
20
40
60
60

The average puretone thresholds were 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

Charting the November 2010 VA audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral I for the left ear and again, as the right ear is not service-connected a Roman Numeral I is assigned for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

In summary, the pertinent evidence during the period of appellate review consists of  audiologic evaluations that consistently reflect hearing loss to no worse than a noncompensable level.  Again, despite the impact on the Veteran's daily life, a compensable evaluation is not assignable because mechanical application of the rating schedule to the numeric designations of the audiometric evaluations results in a noncompensable evaluation.  Although credible and competent, the lay statements from the Veteran, describing "significant" hearing loss, fail to provide a basis for assigning a compensable schedular evaluation.  See Lendenmann, 3 Vet. App. 345.  "Staged ratings" are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due  exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate, because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left ear hearing loss disability, as shown by the VA examination results.  

Additionally, the Veteran's descriptions of difficulty hearing and having to wear hearing aids are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and measures taken to cope with such impairment.  Therefore, referral for consideration of an extraschedular rating is not necessary.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.

Here, a VA examiner has responded appropriately, as noted above, by indicating how the Veteran's hearing loss disability impacted his daily functioning.  

Finally, as the Veteran is currently employed, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the Board finds that the preponderance of the evidence is against both of the Veteran's claims.  Consequently, the claims must be denied.


ORDER

Service connection for a spleen disorder is denied.

A compensable rating for left ear hearing loss is denied.


REMAND

Unfortunately, a remand is required with respect to the right inguinal hernia claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, as noted, the Veteran had Reserve duty following his active duty separation in 1989.  It is unclear whether or not such duty includes Active duty for training.  Consequently, the Veteran's personnel records from all periods of service, to include reserve duty, should be obtained.

The Veteran has indicated that he was seen and treated in service for a right inguinal hernia.  A December 1990 service treatment record (after his period of active duty) documents that the Veteran was seen for a cyst in his groin.  Post-service treatment records document complaints and subsequent treatment for a right inguinal hernia in August 2008.

The Veteran submitted a claim for service connection in September 2008.  He was provided a VA examination in October 2008; however, the examiner noted that this was an increased rating, and thus no opinion regarding etiology was provided.  Furthermore, the examiner did not have access to the Veteran's claims file.  Unfortunately, for these reasons, this examination is inadequate.  See Barr v. Nicholson, 20 Vet. App. 303  -311-12 (2007).  Consequently, another examination is warranted.

Accordingly, the case is REMANDED for the following:

1. After contacting the Veteran as necessary to better determine his dates of Reserve service, the RO should obtain and associate with the claims file all of the Veteran's service personnel records, to include records from his reserve duty from 1989 onward.  Any treatment records associated with his Reserve service should also be obtained through appropriate channels, and any negative search should be noted in the record and communicated to the Veteran.

2. Thereafter, the RO should schedule the Veteran for an appropriate examination to determine the etiology of his right inguinal hernia.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current right inguinal hernia had its onset in service.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must acknowledge and discuss the Veteran's reports of a continuity of symptomtology since service, as well as the service treatment record that documents his complaint of a cyst in his groin.  A complete rationale for all opinions reached should be set forth in a legible report.

3. Thereafter, readjudicate the issue on appeal. If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.


					(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


